PER CURIAM:
This claim was submitted upon a written stipulation acknowledging liability on the part of the respondent in the amount of $531.49 based on the following facts.
The respondent acted as the agent of the claimant in the matter of issuing call notices for the period covered by the claim. The respondent failed to issue call notices for the years 1977, 1978, 1979, and 1980 and is therefore liable to the claimant for the losses suffered as a result of the failure. The claimant was required to pay $1,071.94 in additional interest to holders of bonds that should have been retired, but saved $540.45 in total expenses by not calling the bonds. The Court finds that the respondent is liable, and makes an award to the claimant in the amount of $531.49.
Award of $531.49.